DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Response to Amendment
The amendment filed 02/01/2022 has been entered. Claims 1, 23 and 25 have been amended. Claims 7-17 were previously cancelled. Claims 1-6 and 18-25 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (Pub. No.: US 2010/0217223 A1) in view of Lam et al. (Pub. No.: US 2006/0287637 A1). 
Regarding claim 1, Kline discloses (fig. 1, 8C) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46), wherein the first ear laminate comprises a fastening system (claim 1, ln. 55, see system of fig. 8C) comprising a fastener attachment bond (see bond where separate material 300 is joined, ¶ 0064, ln. 31-34) and a fastener element (see separate material 300, fig. 8C) laterally spaced from the fastener attachment bond (see fig. 8C), a first elasticized region, at least one non-elasticized region adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus suggests a first elasticized region an adjacent at least one non-elasticized region); 
a first nonwoven layer (claim 10; ¶ 0057, ln. 1-5), and a first elastomeric layer (claim 10; ¶ 0057, ln. 1-4), wherein the first nonwoven layer and the first elastomeric layer are joined together by a first plurality of ultrasonic bonds disposed in a first elasticized region (¶ 0059, ln. 8-12), and wherein the fastener element is joined to the first ear laminate in the first elasticized region and not joined to the first ear laminate outside of the first elasticized region (see fig. 8C, ¶ 0064, ln. 16-20); 
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and a second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) comprising a second nonwoven layer (claim 10; ¶ 0057, ln. 1-5), a second elastomeric layer joined (claim 10; ¶ 0057, ln. 1-3) together by a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N. 
However, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Kline discloses the first absorbent article has a waist hoop circumference in an elastically stretched state that is between 600-700 mm and the second absorbent article has a waist hoop circumference in an elastically stretched state that is between 550-600 mm (claim 4, table in ¶ 0054). A force of less than about 2000 g is applied to the first and second absorbent article which is about 20N (see table in ¶ 0054). Thus, the first article has an average extension at 20N that is about 8% to 14% greater than the second article at 20 N. Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate has an average extension at 20N that is about 4% to 7% greater than the second ear laminate at 20N. Thus, based on the average extension of the articles at 20N, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect that the average extension of the first ear laminate at 10N is at least 5% greater than the second ear laminate at 10N since at 20N, the average extension of the first ear laminate is greater than 5% than the second ear laminate. 
Further, Kline fails to disclose wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region.
Lam teaches (fig. 1-2B) an absorbent article (diaper 20) and thus in the same field of endeavor comprising a first ear laminate (42) comprising a fastener system comprising a fastener attachment bond (43) and a fastener element (engaging member 52) laterally spaced from the fastener attachment bond (see fig. 2A), a first elasticized region (see fig. 2A-2B, region where elastomeric material 74 is disposed), at least one non-elasticized region (second void region 78) adjacent to the first elasticized region (see fig. 2A-2B), wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region (bonds 43 may engage the second void region 78, the elastomeric material 74 or both, thus suggesting that the bonds may engage only the first elasticized region and are not any area outside of the first elasticized region ¶ 0059, ln. 1-3, 6-9), wherein the fastener element is disposed at least partially in the at least one non-elasticized region (see fig. 2A, engaging member 52 is disposed in second void region 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Kline such that it is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region, as taught by Lam, in order to provide secure attachment of the fastening system to the first ear laminate when force is applied to the fastening system during donning the device. Further, the particular placement of the fastening system would not have modified operation of the device as Lam teaches various fastening system positions (¶ 0059) and is held to be an obvious matter of design choice (see MPEP 2144.04.VI.C). 
	Regarding claim 2, Kline in view of Lam fail to teach wherein the first elasticized region comprises an area that is greater than the area of the second elasticized region.
	However, Kline discloses that the ear laminates may take on a number of different sizes (¶ 0056, ln. 1-2). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline in view of Lam such that the first elasticized region comprises an area that is greater than the area of the second elasticized region since first absorbent article is more extensible than the second absorbent article. 
	Regarding claim 3, Kline discloses wherein the first ear laminate comprises a first elastomeric material (claim 10, ln. 6-8) and the second ear laminate comprises a second elastomeric material (claim 10, ln. 2-5). 
	Kline in view of Lam fail to teach wherein the first elastomeric material and the second elastomeric material differ by at least one characteristic selected from a group consisting of basis weight, material type, and composition.
	However, Kline discloses that the ear laminates may take on a different number of materials (¶ 0056, ln. 1-2) and elastomeric materials can be selected from materials that differ in material type and composition (¶ 0058, ln. 11-18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first ear laminate comprises a first elastomeric material and the second ear laminate comprises a second elastomeric material, wherein the first and second elastomeric materials differ by at least one of the group consisting of basis weight, material type, composition and combinations thereof as doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies. 
	Regarding claim 6, 	Kline discloses wherein the first ear laminate comprises a primary nonwoven (claim 10, ln. 5-8) and the second ear laminate comprises a secondary nonwoven (claim 10, ln. 1-4). 
	Kline in view of Lam fail to teach wherein the primary nonwoven and the secondary nonwoven differ by at least one characteristic selected from a group consisting of layer configuration, fiber composition, calendar bond area, calendar bond shape or basis weight. 
	However, Kline discloses wherein the ear laminates may take on a different number of materials (¶ 0056, ln. 1-2) and the nonwovens can be selected from materials that differ in fiber composition (¶ 0057, ln. 5-28, ¶ 0058, ln. 6-11). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline such that the first ear laminate comprises a primary nonwoven and the second ear laminate comprises a secondary nonwoven, wherein the primary nonwoven and the secondary nonwoven differ by one of the group consisting of layer configuration, fiber composition, calendar bond area or calendar bond shape, basis weight and combinations thereof as doing so would provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies.
	Regarding claim 19, Kline discloses wherein the first ear laminate comprises a first garment-facing nonwoven and a first body-facing nonwoven (scrim laminated between nonwovens, ¶ 0058, ln. 1-6), wherein at least one of the first garment-facing nonwoven or the first body-facing nonwovens comprises a basis weight of between 14 and 25 gsm (materials for laminate can be materials used for topsheet, ¶ 0057, ln. 5-7; topsheet may be nonwoven with basis weight from about 14 to about 25 gsm, ¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 20 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 20, Kline discloses wherein the basis weight is 14 to about 25 gsm (¶ 0042, ln. 12-13). The basis weight disclosed by Kline overlaps with the claimed basis weight of 17 gsm or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 21, Kline discloses wherein the first ear laminate and the second ear laminate are void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive).
Regarding claim 22, Kline discloses wherein the first ear laminate and the second ear laminate comprise adhesive at only at least one of a chassis attachment bond (¶ 0056, ln. 22-29) and/or a fastener attachment bond (¶ 0066, ln. 3-7). 
Regarding claim 23, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46) wherein the first ear laminate comprises a fastening system (claim 1, ln. 55, see system of fig. 8C) comprising a fastener attachment bond (see bond where separate material 300 is joined, ¶ 0064, ln. 31-34) and a fastener element (see separate material 300, fig. 8C) laterally spaced from the fastener attachment bond (see fig. 8C), one or more first elasticized region, one or more non-elasticized region adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus suggests a first elasticized region an adjacent at least one non-elasticized region); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and a second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) having a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12).
Kline fails to explicitly disclose wherein the first ear laminate has an average extension at 10N that is at least 5% greater than the second ear laminate at 10N.
However, Kline discloses that stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4). Further, the first absorbent article has a waist hoop circumference in an elastically stretched state that is between 600-700 mm and the second absorbent article has a waist hoop circumference in an elastically stretched state that is between 550-600 mm (claim 4, table in ¶ 0054). A force of less than about 2000 g is applied to the first and second absorbent article which is about 20N (see table in ¶ 0054). Thus, the first article has an average extension at 20N that is about 8% to 14% greater than the second article at 20 N. Therefore, since the first article and the second article comprise two ear laminates (see fig. 1) and stretch characteristics of the absorbent articles are defined by the amount of extension that the ears provide (¶ 0055, ln. 1-4), the first ear laminate has an average extension at 20N that is about 4% to 7% greater than the second ear laminate at 20N. Thus, based on the average extension of the articles at 20N, one of ordinary skill in the art before the expected filing date of the claimed invention would reasonably expect that the average extension of the first ear laminate at 10N is at least 5% greater than the second ear laminate at 10N since at 20N, the average extension of the first ear laminate is greater than 5% than the second ear laminate.
Further, Kline fails to disclose wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region.
Lam teaches (fig. 1-2B) an absorbent article (diaper 20) and thus in the same field of endeavor comprising a first ear laminate (42) comprising a fastener system comprising a fastener attachment bond (43) and a fastener element (engaging member 52) laterally spaced from the fastener attachment bond (see fig. 2A), a first elasticized region (see fig. 2A-2B, region where elastomeric material 74 is disposed), at least one non-elasticized region (second void region 78) adjacent to the first elasticized region (see fig. 2A-2B), wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region (bonds 43 may engage the second void region 78, the elastomeric material 74 or both, thus suggesting that the bonds may engage only the first elasticized region and are not any area outside of the first elasticized region ¶ 0059, ln. 1-3, 6-9), wherein the fastener element is disposed at least partially in the at least one non-elasticized region (see fig. 2A, engaging member 52 is disposed in second void region 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Kline such that it is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region, as taught by Lam, in order to provide secure attachment of the fastening system to the first ear laminate when force is applied to the fastening system during donning the device. Further, the particular placement of the fastening system would not have modified operation of the device as Lam teaches various fastening system positions (¶ 0059) and is held to be an obvious matter of design choice (see MPEP 2144.04.VI.C). 
Regarding claim 24, Kline discloses wherein the first ear laminate second ear laminate is void of adhesive (layers of laminate may be bonded by e.g. ultrasonic bonding, ¶ 0059, ln. 8-12, ear laminates may be attached to article by e.g. ultrasonic bonding, ¶ 0056, ln. 22-29 and fastener 202 may be attached by e.g. ultrasonic bonding, ¶ 0066, ln. 3-7; ear laminate is therefore void of adhesive).
Regarding claim 25, Kline discloses (fig. 1) an array of absorbent articles (claim 1, ln. 1) comprising: 
A first absorbent article (second pull-on pant-like disposable absorbent article of claim 1, ln. 39/diaper 20 of fig. 1/absorbent article for extra-large babies of table in ¶ 0054) comprising a first topsheet (24), a first backsheet (26) and a first absorbent core (28) disposed between the first topsheet and the first backsheet (¶ 0030, ln. 3-5; claim 1, ln. 39-45), and 
A first ear laminate (ear panel 62/64/elastically extensible flap, claim 1, ln. 46), wherein the first ear laminate comprises a fastening system (claim 1, ln. 55, see system of fig. 8C) comprising a fastener attachment bond (see bond where separate material 300 is joined, ¶ 0064, ln. 31-34) and a fastener element (see separate material 300, fig. 8C) laterally spaced from the fastener attachment bond (see fig. 8C), a first elasticized region, one or more non-elasticized regions adjacent to the first elasticized region (ear laminate may be partially elastomeric ¶ 0051, ln. 1-5 and has an elastomeric portion ¶ 0055, ln. 13-22 and thus suggests a first elasticized region an adjacent at least one non-elasticized region); and
A second absorbent article (first pull-on pant-like disposable absorbent article of claim 1, ln. 3/diaper 20 of fig. 1/absorbent article for medium to large babies of table in ¶ 0054) comprising a second topsheet, a second backsheet and a second absorbent core disposed between the second topsheet and the second backsheet (claim 1, ln. 3-8), and a second ear laminate (claim 1, ln. 9) having a second plurality of ultrasonic bonds disposed in a second elasticized region (¶ 0058, ln. 1-6; ¶ 0059, ln. 8-12).
Further, Kline fails to disclose wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region.
Lam teaches (fig. 1-2B) an absorbent article (diaper 20) and thus in the same field of endeavor comprising a first ear laminate (42) comprising a fastener system comprising a fastener attachment bond (43) and a fastener element (engaging member 52) laterally spaced from the fastener attachment bond (see fig. 2A), a first elasticized region (see fig. 2A-2B, region where elastomeric material 74 is disposed), at least one non-elasticized region (second void region 78) adjacent to the first elasticized region (see fig. 2A-2B), wherein the fastening system is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region (bonds 43 may engage the second void region 78, the elastomeric material 74 or both, thus suggesting that the bonds may engage only the first elasticized region and are not any area outside of the first elasticized region ¶ 0059, ln. 1-3, 6-9), wherein the fastener element is disposed at least partially in the at least one non-elasticized region (see fig. 2A, engaging member 52 is disposed in second void region 78). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Kline such that it is joined to the first ear laminate in the first elasticized region via the fastener attachment bond and not joined to the first ear laminate outside of the first elasticized region, wherein the fastener element is disposed at least partially in the at least one non-elasticized region, as taught by Lam, in order to provide secure attachment of the fastening system to the first ear laminate when force is applied to the fastening system during donning the device. Further, the particular placement of the fastening system would not have modified operation of the device as Lam teaches various fastening system positions (¶ 0059) and is held to be an obvious matter of design choice (see MPEP 2144.04.VI.C). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Lam, as applied to claim 1 above, in view of LaVon et al. (Pub. No.: US 2013/0072887 A1).
Regarding claim 4, Kline in view of Lam fail to teach wherein a first package comprises the first absorbent article and a second package comprises the second absorbent article, and wherein the first and second packages comprise a common brand name.
LaVon teaches an array of absorbent articles in the same field of endeavor wherein a first package comprises the first absorbent article (Diaper 1, ¶ 0208, ln. 1-2) and a second package comprises the second absorbent article (Diaper 2, ¶ 0208, ln. 2-3), and wherein the first and second packages comprise a common brand name (Pampers, ¶ 0212, 230). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kline in view of Lam it comprises a first package comprising the first absorbent article and a second package comprising the second absorbent article, wherein the first and second packages comprise a common brand name, as taught by LaVon in order to allow the user to distinguish between the first article and the second article. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Lam, as applied to claim 1 above, in view of Ashton et al. (Pub. No.: US 2009/0030389 A1).
Regarding claim 5, Kline in view of Lam fail to teach wherein the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature. 
Ashton teaches (fig. 1) an array of absorbent articles in the same field of endeavor wherein the first article (second absorbent article) comprises a functional feature (wetness indicator, ¶ 0029, ln. 20-22) and the second absorbent article (absorbent article for first stage of development) is void of said functional feature (¶ 0028). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kline in view of Lam such that the first absorbent article comprises a functional feature and the second absorbent article is void of said functional feature, as taught by Ashton in order to provide features that allow garments in the array address characteristics of a wearer’s stage of development. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Lam, as applied to claim 1 above, in view of Thomas et al. (Pub. No.: US 2015/0147539 A1). 
Regarding claim 18, Kline in view of Lam fail to teach wherein the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break. 
Thomas teaches (Table 1) laminates in the same field of endeavor that can be used for ears (elastic side panels, ¶ 0143) wherein a first laminate (Sample 1) comprises first Average Load at Break and a second laminate (Sample 2) comprises a second Average Load at Break, wherein the first Average Load at Break is at least 4% greater than the second Average Load at Break.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of Kline in view of Lam such that the first ear laminate comprises a first average load at break and the second ear laminate comprises a second average load at break wherein the first average load at break is at least 4% greater than the second average load at break, as taught by Thomas in order to provide a first ear laminate that is suitable for an absorbent article for extra-large babies and a second ear laminate that is suitable for an absorbent article for medium to large babies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 18-25 have been considered but are moot because the new ground of rejection does not rely on the grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made over Kline in view of Lam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                          



               /TATYANA ZALUKAEVA/               Supervisory Patent Examiner, Art Unit 3781